Citation Nr: 1422322	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for a psychiatric disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active service from June 1974 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously before the Board and in a May 2013 decision, the Board denied the issues currently on appeal.  The Veteran appealed the May 2013 decision to the United States Court of Appeals for Veterans Claims.  In an October 2013 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

The Board notes that throughout the pendency of this appeal, the Veteran has sought regular treatment at the VA Medical Center for various disabilities, to include his service-connected disabilities.  The most recent treatment note of record is from 2012.  Additionally, the Veteran was last provided a VA psychiatric examination in August 2011.  A review of the treatment notes that are of record shows that the Veteran's service-connected psychiatric disability may have increased in severity since that time.

Therefore, the Board finds that attempts to identify and obtain current treatment records must be made.  Additionally, the Veteran should be scheduled for a new VA examination to determine the current level of severity of all impairment resulting from his service-connected psychiatric disability.  

With regard to the Veteran's claim of entitlement to a TDIU, the Board notes that the Veteran does not currently meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16 (2013).  Therefore, the issue of whether the Veteran is entitled to TDIU is inextricably intertwined with the issue of entitlement to an increased initial disability rating for his service-connected psychiatric disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA Medical Center and private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from his service-connected psychiatric disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes and should provide an opinion regarding the level of social and occupational impairment caused by the psychiatric disability.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure of follow a substantially gainful occupation by reason of his service-connected disabilities (lumbosacral spine disability, psychiatric disability, and left knee disability).  If the Veteran is felt capable of employment, the examiner should state what type and what accommodations would be needed due to the service-connected disabilities.

3.  Then, readjudicate the claim.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

